Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a grow kit, classified in CPC A01G24/44.
II. Claims 8-12, drawn to a plant growing apparatus, classified in CPC A01G9/022.
III. Claims 13-18, drawn to a method of growing seeds, classified in CPC A01G9/1438.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are unrelated in that the grow kit requires a fibrous mat, a cover, seeds, and bowl. The structures of the kit fail to overlap with and are not part of the plant growing apparatus which has a different design and mode of operation requiring a top tray, a bottom trap, a nonporous bottom tray, and at least two tray bales. 
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process requires placing a humidity cover the seed mat and bowl; and allowing the seeds to germinate and form sprouts while covered by the humidity cover. The apparatus as claimed can be used to practice another materially different process such as preparing prepackaged seed mat kit for purchase by user.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are unrelated in that the plant growing apparatus which has a different design and mode of operation requiring a top tray, a bottom trap, a nonporous bottom tray, and at least two tray bales does not overlap in scope with the method of growing seeds. The method requires a seed mat and pouring water over seeds that are disposed on the seed mat; and placing a humidity cover the seed mat and bowl. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of theirdifferent classification;
(b) the inventions have acquired a separate status in the art due to theirrecognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable toanother invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C.101 and/or 35 U.S.C. 112(a). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Frank Rosenberg on 5/19/2022 a provisional election was made without traverse to prosecute the invention of a grow kit, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections
Claims 1 and 3 are objected to because of the following informalities:
Claim 1, line 2 “nutrient” should be --a nutrient--.
Claim 1, line 3 “fibrous mat” should be --the fibrous mat--.
Claim 3, line 2 “the seed pad” should be --the seed mat--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites multiple sentences. A claim should be recited in a single sentence.
Claim 2 recites the limitation "tray bales, a seed spreader and/or seed spreading frame". It is unclear what elements are the alternative. For example, it’s unclear whether a) tray bales and/or seed spreader; b) tray bales and/or seed spreading frame; c) seed spreader and/or seed spreading frame. 
Claim 3 recites the limitation "the seed setting process" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (U.S. Patent Application Publication No. 2017/0172082) in view of Blake et al. (WO 2015110554 A1).
For claim 1, However, Weiss et al. teaches a grow kit comprising: a seed mat ([0027] and Fig. 2A: 102) comprising a fibrous mat (Figs. 2A-2B and [0030]: natural fibers 204) comprising nutrient ([0027]: 108), a cover (Figs. 1-2B and [0029]: 200), and seeds (Figs. 2A-2B and [0027], [0029]: 202) disposed between the cover and fibrous mat (as shown in Fig. 2A-2B); a bowl (Fig. 1 and [0035]: 106); and a mesh tray (Fig. 1 and [0035]: meshes of tray 104) configured to be seated onto a top portion of the bowl and to hold the seed mat (as shown in Fig. 1 and [0035]). Kits can be either unassembled or assembled. The invention also includes systems including the components and optionally water, plants, nutrients, temperature, light, and other components or conditions as described anywhere in the specification.
Weiss et al. fails to show a paper wrap. However Blake et al. teaches a grow kit (as shown in Fig. 2), comprising: a seed mat (10) comprising a fibrous mat (page 12, lines 7-8: 06) comprising nutrient (page 10, lines 22-27), a cover (page 12, lines 15-16: 02), and seeds (page 12, lines 10-11: 05) disposed between the cover and fibrous mat (as shown in Fig. 2) wherein a paper wrap (page 12, lines 16-17: 01) is disposed around the fibrous mat and wherein the paper wrap is configured to be operable to create a corral for the seed mat to temporarily retain water above the seed mat when water is poured onto the seed mat (page 10, lines 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the grow kit of Weiss et al. to include the paper wrap as taught by Blake et al. for the advantage of protecting the seeds of the seed mat during storage or before use. 

For claim 3, Weiss et al. discloses the invention substantially as claimed, but fails to show wherein the corral further incorporates a temporary or removable frame or frames. However, Blake et al. teaches a grow kit (as shown in Fig. 2), comprising: a seed mat (10) comprising a fibrous mat (page 12, lines 7-8: 06), and wherein a paper wrap (page 12, lines 16-17: 01) is disposed around the fibrous mat and wherein the paper wrap is configured to be operable to create a corral; wherein the corral further incorporates a temporary or removable frame or frames (Fig. 2: 07) that fully or partially encircle the seed pad (page 9, lines 28-30, page 12, lines 8-10) to assist the corral to guide water through the seed pad during the seed setting process. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the grow kit of Weiss et al. to include the frame as taught by Blake et al. for the advantage of facilitating safe handling of the seed mat.

For claim 4, Weiss et al. as modified by Blake et al. discloses the grow kit of claim 1 further comprising a humidity cover (Blake et al. [0026]: 101).

For claim 5, Weiss et al. as modified by Blake et al. discloses grow kit of claim 1 wherein the nutrient (Weiss et al. Fig. 1: 108) is disposed on the seed mat (Weiss et al. 102) but does not cover the seeds.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (U.S. Patent Application Publication No. 2017/0172082) in view of Blake et al. (WO 2015110554 A1), as applied to claims 1 and 3-5 above, and further in view of Apparatus for Stacking (KR 200482126 Y1).
For claim 2, Weiss et al. as modified by Blake et al. disclose the invention substantially as claimed, but fails to shoe the grow kit of claim 1 further comprising tray bales, a seed spreader and/or a seed spreading frame. However, Apparatus for Stacking teaches a grow kit comprising: trays (Figs. 1-3: 10) and tray bales (Figs. 1-3: 30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the grow kit of Weiss et al. and Blake et al. to include the tray bales as taught by Apparatus for Stacking for the advantage of interconnecting multiple trays in a vertical direction for seed growth.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (U.S. Patent Application Publication No. 2017/0172082) in view of Blake et al. (WO 2015110554 A1), as applied to claims 1 and 3-5 above, and further in view of Young (U.S. Patent No. 4,319,644).
For claims 6-7, Weiss et al. as modified by Blake et al. disclose the invention substantially as claimed, but fails to shoe the grow kit of claim 1 further comprising a seed scraper (Figs. 1-4: 11) having an L-shape (Fig. 1: defined by blade 15 and handle 12) with one shorter, larger diameter leg (Fig. 3: 15) and a longer, smaller diameter leg (12); and where the shorter leg (15) is in the shape of a triangular prism (as shown in Fig. 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the grow kit of Weiss et al. and Blake et al. to include the seed scraper as taught by Young for the advantage of raking and smoothing over seeds on the seed mat.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ware (U.S. 4,299,054, U.S. 4,407,092) both show a hydroponic assembly having a wafer having seeds, supported above a trough and a covering; Dixon (CN 109152340 A) shows a flexible planting container with a meshing therein for receiving plant media and/or seeds; Richman et al. (U.S. 11,083,126) shows a seed mat having seeds and a seed cover for growing microgreens; and Bono (U.S. 20060185235) shows a seed germination kit having a seed mat with a cover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643